Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 22, 2022

                                      No. 04-21-00471-CR

                                    Caleb Patrick DANIELS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 18-10-00155-CRF
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due March 31, 2022; however, the court granted an
extension of time to file the brief until May 2, 2022. On April 18, 2022, appellant filed a motion
requesting until June 2, 2022 to file the brief. We grant in part the motion and order appellant’s
attorney, to file the brief by May 31, 2022. Counsel is advised that no further extensions of time
will be granted absent a motion, filed by the date the brief is due, that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court